Exhibit EXECUTION COPY This SUBORDINATION AGREEMENT (this “Agreement”), dated as of July 10, 2008 is among MRU Holdings, Inc., a Delaware corporation (the “Company”), Printworks Series E LLC, a Delaware Limited Liability Company, Battery Ventures VII, L.P., a Delaware Limited Partnership, Battery Investment Partners VII, LLC, a Delaware Limited Liability Company (each a “Subordinated Creditor” and collectively the “Subordinated Creditors”), the Buyers (as defined in the Purchase Agreement described below), and Viking Asset Management, LLC, a California limited liability company, in its capacity as collateral agent for itself and for the Buyers (including any successor agent, hereinafter, the “Collateral Agent”). R E C I T A L S A.Company has executed and delivered to the Buyers those certain secured senior notes dated as of October 19, 2007 (as any of the same may be amended, supplemented, restated or modified and in effect from time to time, the “Note”).The Note was issued pursuant to that certain Securities Purchase Agreement dated as of October 19, 2007 (as the same has been and hereafter may be amended, modified, supplemented or restated, the “Purchase Agreement”) by and among the Company and Buyers, and pursuant to which the Buyers have made certain loans (“Loans”) to the Company. B.Each of Embark Corp., a Delaware corporation, Embark Online, Inc., a Delaware corporation, Goto College Holdings Inc., a Delaware corporation, iempower, Inc., a Delaware corporation, MRU Originations, Inc., a Delaware corporation and MRU Universal Guaranty Agency, Inc., each such entity, together with each other person or entity who becomes a party to the Guaranty (as defined herein) by execution of a joinder in the form of Exhibit A attached thereto, is referred to individually as a “Viking Guarantor,” and collectively as the “Viking Guarantors”) have executed a Guaranty dated as of October 19, 2007 (as the same may be amended, supplemented, restated or modified and in effect from time to time, the “Guaranty”) in favor of the Collateral Agent in respect of Company’s obligations under the Purchase Agreement and the Note. C.The Company and the Subordinated Creditors have entered into promissory notes, and a Note and Warrant Purchase Agreement, dated as of even date herewith,pursuant to which, among other things, the Subordinated Creditors have extended credit to the Company in the aggregate original principal amount of $5,000,000 (as each may be amended, supplemented, restated or otherwise modified from time to time as permitted hereunder and including any notes issued in exchange or substitution therefor, the “Subordinated Notes”), and pursuant to which the Company has agreed that: 1)to the extent the Company issues and sells equity securities (the “Equity Securities”) pursuant to an equity financing (including the issuance of Equity Securities upon the conversion or exchange of debt securities (the “Automatically ConvertingDebt Securities”) issued after the date hereof in connection with such equity financing) in which the Company receives at least Seventy Five Million Dollars ($75,000,000) (inclusive of the consideration received for the issuance of the Company’s Series B-2 Convertible Preferred Stock and all other securities that convert into Equity Securities) in gross proceeds and 60% of such gross proceeds (at least $45,000,000) is attributable to one investor or a group of related investors(a “Qualifying Financing”), then: a.upon the issuance of the Automatically Converting Debt Securities, if any, the Company shall, exclusively with net proceeds received from the sale of the Automatically Converting Debt Securities ("Debt Proceeds"), first, redeem Five Million Six Hundred Thousand Dollars ($5,600,000) in principal amount of the Note pursuant to the terms of the Note (the “Required Redemption”) and second, to the extent there remain Debt Proceeds therefor, pay the Subordinated Creditor and any other purchaser of promissory notes of the Company issued on even date herewith and subject to a comparable subordination agreement among the holders thereof and the parties hereto other than the Subordinated Creditor (the "Other Promissory Notes"), the outstanding principal amount of the Subordinated Note and the Other Promissory Notes together with accrued but unpaid interest thereon, pro rata based on the outstanding principal amount of each such note; b.upon the issuance of the Equity Securities and after consummation of the Required Redemption (to the extent the Required Redemption was not consummated pursuant to the immediately preceding clause a.), the outstanding principal amount of the Subordinated Note, together with accrued but unpaid interest thereon, may, to the extent not paid pursuant to the immediately preceding clause a., be repaid in full (the Required Redemption and the payments thereafter of principal and interest on the Subordinated Note and the Other Promissory Notes as described in this clause b. and clause a. immediately above, following a Qualifying Financing, shall collectively be referred to herein as the “Subordinated Note Prepayment”), in each case in accordance with the terms of the Subordinated Note, as in effect on the date hereof, without amendment or modification hereafter. In addition, in connection with the issuance of the Subordinated Note, the Company has issued to the Subordinated Creditors warrants to purchase in the aggregate 2,222,222 shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), at a per share exercise price of $2.25(collectively, the “Warrants” and individually, each, a “Warrant”). NOW, THEREFORE, in reliance upon this Agreement, and as required by the terms of the Purchase Agreement, and for other good and valuable consideration, the receipt and sufficiency of which hereby are acknowledged, the parties hereto hereby agree as follows: 2 1.
